EXHIBIT 10.1.7

PLEDGE AGREEMENT

(ECEC Shareholders)

THIS PLEDGE AGREEMENT (this “Agreement”) dated as of June 29, 2015, is made by
each of the parties set forth on Schedule A attached hereto and incorporated
herein by reference (collectively, “Pledgors” and each a “Pledgor”), for the
benefit of CIL&D, LLC, a Delaware limited liability company (together with its
successors and assigns, “Lender”).

WHEREAS, Eagle Mountain Acquisition LLC, a Delaware limited liability company
(“Borrower”), is a party to that certain Purchase and Sale Agreement dated as of
June 25, 2015 (the “Purchase Agreement”) among Borrower, Lender, Eagle Mountain
LLC, a Delaware limited liability company (“Holdco”), Kaiser Eagle Mountain,
LLC, a Delaware limited liability company (“KEM”), and Eagle Crest Energy
Company, a California corporation (“ECEC”), pursuant to which, among other
things, Lender agreed to sell to Borrower 100% of the ownership interest in KEM;
and

WHEREAS, as payment of the purchase price to Lender under the Purchase
Agreement, Borrower executed and delivered to Lender (i) that certain promissory
note in the initial principal amount of $4,250,000 (the “Senior Note”) and
(ii) that certain promissory note in the initial principal amount of $19,000,000
(the “Junior Note” and together with, the Senior Note, the “Notes”), in each
case of even date herewith in favor of Lender. Collectively, the payment
obligations under the Notes are sometimes referred to herein as the “Loan”.
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Notes; and

WHEREAS, each of the following (collectively, the “Guarantors”): (i) each
Pledgor, (ii) ECEC, (iii) Holdco, and (iv) KEM, have executed and delivered to
Lender a guaranty (collectively, the “Guaranties” and each, a “Guaranty”); and

WHEREAS, each Pledgor owns the shares of capital stock of ECEC (collectively,
the “Equity Interests”), vested stock options and instruments or other rights of
payment by ECEC, each as forth on Schedule A hereto (collectively, the “Pledged
Interests”).

NOW, THEREFORE, as an inducement to Lender to enter into the Purchase Agreement
and to accept the Notes, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

1. Pledge of Pledged Interests. Each Pledgor hereby pledges to Lender, and
grants to Lender a continuing security interest in the Pledged Interests,
together with all distributions, interest, payments, proceeds, and any other
sums due or to become due thereon, all instruments or other property at any time
and from time to time received, receivable, or otherwise distributed in respect
of (such as interests issued upon the exercise of any options, or a
distribution, reclassification, readjustment, or other changes in the capital
structure of the issuer of such Pledged Interests, or otherwise), or in exchange
for any or all of such Pledged Interests, all general intangibles associated
therewith, and all proceeds thereof (collectively, including the Pledged
Interests, the “Collateral”) as security for the payment, performance and
observance of (i) the obligations and liabilities of Pledgor under that certain
Limited Recourse Guaranty of even date herewith made by Pledgor in favor of
Lender (the “ECEC Pledgor Guaranty”), and under this Agreement, and (ii) all of
Lender’s reasonable, out-of-pocket costs and expenses actually (including
reasonable, out-of-pocket attorneys’ fees) actually incurred in connection with
collection and enforcement with respect to any of the foregoing obligations and
liabilities (collectively, the “Obligations”).



--------------------------------------------------------------------------------

2. Equity Interest, Reclassifications, Etc. If any distribution,
reclassification, readjustment, or other change is made or declared in the
Pledged Interests, all new substituted and additional Equity Interests issued by
reason of any such change shall be assigned and delivered by Pledgors to Lender
and held by Lender as Pledged Interests under the terms hereof; provided,
however, that nothing contained herein shall be deemed to permit any
distribution, reclassification, readjustment, or other change, and provided
further that nothing contained herein shall be deemed to permit any pledge,
issuance, sale, or disposition of, or security interest in, any or all of the
Pledged Interests, except as specifically permitted in this Agreement or
otherwise permitted in writing by Lender.

3. Cooperation.

a. Lender’s Control. Pledgors hereby (i) elect to have such Equity Interests be
deemed to be “securities” governed by Article 8 of the Commercial Code as
adopted from time to time in the State of California (the “Code”), (ii) agree to
comply with any “instructions” (as defined in Section 8102(a)(12) of the Code)
originated by or on behalf of Lender without further consent of Pledgors,
including, without limitation, instructions regarding the transfer, redemption
or other disposition of the Pledged Interests or the proceeds thereof, including
any distributions with respect thereto, (iii) acknowledge Lender’s intention to
establish its control over the Pledged Interests for purposes of the provisions
of Section 8106(c)(2) of the Code, (iv) shall cause ECEC to promptly note on its
books the security interest granted under this Agreement, (v) agree that the
Pledged Interests shall not be sold, transferred, assigned, encumbered or
registered in the name of any other person without the prior written consent of
Lender, which consent may be withheld in its sole discretion, and (vi) agree
that upon an occurrence and continuation of an Event of Default, Lender or its
successor, assign or designee, shall have the right to become and be admitted as
a full shareholder of ECEC and to exercise all rights of a shareholder,
including without limitation all voting rights, and to receive distributions and
allocations from ECEC to the extent of the equity interest pledged by the
applicable Pledgor, which rights shall be conferred and all title to such
Pledged Interests shall transfer, immediately upon the exercise of Lender’s
rights, without further action, approval or consent of any kind.

b. Additional Documentation. Each Pledgor agrees that all certificates or other
instruments representing or evidencing the Pledged Interests shall be delivered
to and held by Lender pursuant hereto and shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
attached hereto as Exhibit A or Exhibit B, all in form and substance reasonably
satisfactory to Lender. Lender shall have the right, at any time after the
occurrence and during the continuance of an Event of Default, in its discretion
and without notice to Borrower, to transfer to or to register in the name of
Lender, or any of its nominees, any or all of the Pledged Interests.

4. Representations, Warranties, and Covenants of Pledgor. Each Pledgor
represents, warrants, and covenants to Lender solely for itself and not for any
other Pledgor as follows:

(i) Pledgor holds the corresponding Equity Interests set forth on Schedule A,
and Pledgors collectively are the sole legal and beneficial owners of the
Pledged Interests free and clear of any lien except for the security interest
created by this Agreement and the other Loan Documents;

(ii) Pledgor has full power and authority to enter into this Agreement;

(iii) there are no restrictions upon the voting rights (to the extent granted
therein) associated with, or upon the transfer of, any of the Pledged Interests;

 

2



--------------------------------------------------------------------------------

(iv) Pledgor has the right to vote (to the extent the Pledged Interest contain
voting rights), pledge and grant a security interest in or otherwise transfer
the Pledged Interests;

(v) no authorization, approval, or other action by, and no notice to or filing
with, any United States governmental authority or regulatory body is required
for the pledge of the Pledged Interests pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by Pledgor;

(vi) each of the Pledged Interests are set forth on Schedule A; and

(vii) each of the Pledged Interests certificated as of the date hereof shall at
all times remain certificated, and in connection herewith, Pledgor shall deliver
such certificates to Lender endorsed to Lender in blank.

(viii) if any of the Pledged Interests which are not certificated as of the date
hereof shall at any time become certificated, or if any of the vested stock
options listed on Schedule A are exercised, Pledgor will immediately notify
Lender and deliver such certificates to Lender endorsed to Lender in blank.

(ix) each Pledgor shall not enter into any agreements or instruments, that would
(1) create or impose supermajority voting requirements in the organizational
documents of ECEC, Holdco or Borrower (by the relevant governing body of such
entity or by its equity owners) for any corporate or company action other than
with respect to a vote on the filing of a voluntary bankruptcy (it being
understood and agreed that a voluntary bankruptcy is any bankruptcy filing other
than one made by a third party, unaffiliated creditor of ECEC, Borrower, Holdco,
or after the Closing, KEM (each a “Buyer Party”), or an affiliate solely because
of the non-payment of debt by a Buyer party or an affiliate); (2) dilute the
ownership interests of a Pledgor in ECEC, result in the issuance of additional
equity interests of any kind (whether or not convertible) other than pursuant to
those vested stock options listed on Schedule 1 attached hereto, or cause ECEC
to incur additional debt (except in the ordinary course of business) unless the
holders of such additional equity interests or additional debt pledge such
additional equity interests or subordinate such additional debt to Lender
pursuant to an agreement substantially in the same form as this Agreement;
provided, however, that if the proceeds of any such issuance of equity or
incurrence of debt will be used to pay all amounts due with respect to the
Senior Note in full, then such issuance and/or incurrence shall be permitted and
the holders of such additional equity interests or debt shall not be required to
pledge such additional equity or subordinated such additional debt as provided
above in this clause (ix); (3) dilute the ownership interest of Borrower in KEM
in any respect; or (4) result in the termination of the existence of any entity
party to a Loan Document, whether by reorganization, winding up, merger,
dissolution or otherwise.

5. Power of Attorney. Each Pledgor hereby irrevocably grants Lender a power of
attorney, coupled with an interest, with respect to the Collateral for all
purposes consistent with this Agreement. Said power of attorney shall include,
but shall not be limited to, the power to transfer the Collateral, to execute in
such Pledgor’s name instruments of conveyance or transfer with respect to all or
any of the Collateral and to take such other action to enforce any of Lender’s
rights hereunder or with respect to any of the Collateral.

6. Transfers and Other Liens. Each Pledgor agrees that it will not (i) sell or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Interests without the prior written consent of Lender, which consent Lender may
grant or withhold at any time in its sole and absolute discretion, or
(ii) create or permit to exist any lien upon or with respect to any of the
Pledged Interests, except for the security interest under this Agreement and the
other Loan Documents.

 

3



--------------------------------------------------------------------------------

7. Voting and Distribution Rights. Prior to the occurrence of an Event of
Default, Pledgors shall have all voting and distribution rights, if any, in the
Pledged Interests.

8. Mandatory Purchase of Interest in Note. For purpose of this Agreement, the
term “ECEC Sellers” shall mean any one or more of Upfront III Ventures, L.P.,
Upfront III Partners, L.P., Upfront III, L.P., Stephen Lowe, Kristin Lowe,
Lambda Investors LLC and Wex SP LLC, or any principal, member, shareholder or
affiliate of any of them.

(a) Upon a sale, transfer or other conveyance of more than 33% of the
fully-diluted equity interests in either ECEC or Holdco which are directly or
indirectly owned by the ECEC Sellers, as a group, to a third party (excluding
the other ECEC Sellers or any affiliates thereof), each of the ECEC Sellers
making such sale, transfer or conveyance shall, contemporaneously with such
sale, transfer or conveyance, purchase from Lender, pursuant to a form of
participation agreement or other agreement reasonably acceptable to Lender and
such ECEC Seller (each a “Note Purchase Agreement”), an interest in the Notes as
follows (each a “Note Repurchase”):

(i) in the Senior Note, and

(ii) then in the Junior Note to the extent the Contribution Amount (as defined
below) exceeds the amount then outstanding under the Senior Note,

in an amount equal to the dollar value such ECEC Seller is paid for such sale
multiplied by the ratio of (A) the amount of such equity interests sold by such
ECEC Seller over (B) the total amount of the equity interests in ECEC or Holdco,
as applicable, held by all ECEC Sellers prior to such sale, transfer or other
conveyance (the “Contribution Amount”).

(b) In connection with each Note Repurchase, such ECEC Seller shall become a
lender under the Senior and/or Junior Notes (as applicable) and shall become a
beneficiary of the Collateral Agreements then in effect, as set forth in the
applicable Note Purchase Agreement.

(c) Notwithstanding the forgoing, regardless of any portion of the Notes sold to
one or more of the ECEC Sellers, no such sale shall modify, amend or waive any
provision of the Notes without the express written consent of Lender, which
consent shall be at the sole and absolute discretion of Lender, unless 67% or
more of the then outstanding interest in the Notes would be held by ECEC Sellers
after such sale, in which case such consent shall not be unreasonably withheld,
conditioned or delayed.

(d) Upon the execution of such Note Repurchase Agreement, Lender shall execute a
release of any guaranty and pledge provided by the applicable ECEC Seller in a
form reasonably acceptable to such ECEC Seller but only with respect to such
equity interest sold, transferred or conveyed by such ECEC Seller. The guaranty
and pledge of such applicable ECEC Seller with respect to any such equity
interest not sold, transferred or conveyed by such ECEC Seller shall remain in
full force and effect.

(e) Each Note Repurchase Agreement shall be on terms reasonably acceptable to
both Lender and the applicable ECEC Seller, provided however that each Note
Repurchase Agreement shall provide for the distribution of payments under the
Note to the applicable ECEC Seller and to Lender on the same terms.

 

4



--------------------------------------------------------------------------------

9. Event of Default. Each of the following shall be an event of default (“Event
of Default”) hereunder:

(i) The failure by ECEC to cure a breach set forth in the Guaranty made by ECEC
in favor of Lender thirty (30) days of such breach.

(ii) A breach by Pledgor in any material respect of the performance of the
Guaranteed Obligations set forth in the ECEC Pledgor Guaranty.

(iii) The failure by any Pledgor to cure a breach of any provision set forth in
this Agreement within thirty (30) days of receipt of written notice from Lender
of the nature of such breach.

(iv) The commencement of any case, proceeding or other action against a Pledgor
under any bankruptcy or other law for the relief of, or relating to, such
Pledgor that is not dismissed within sixty (60) days from the commencement of
such case, proceeding or action shall be an “Event of Default,” however only
with regard to such Pledgor.

(v) Any Pledgor becoming insolvent or generally not paying or admitting in
writing its inability to pay its debts as they become due, failing in business,
being liquidated or dissolved, making a general assignment for the benefit of
creditors, or voluntarily commencing any case, proceeding or other action under
any bankruptcy or other law for the relief of, or relating to, any Pledgor shall
be an “Event of Default,” however only with regard to such Pledgor.

(vi) The attachment of any involuntary lien of any kind or character to any of
the Collateral and the continuance thereof for a period of ten (10) business
days after the earlier of Pledgor having knowledge of such failure or Lender
providing written notice thereof to Pledgor, unless such lien is contested by
Pledgor and bonded in a manner reasonably acceptable to Lender within such ten
(10) business day period.

(vii) ECEC transferring ownership of that certain license granted by the Federal
Energy Regulatory Commission for the construction and operation of a planned
hydro-electric, pumped-storage project to be located on portions of the property
located at Eagle Mountain, Riverside County, California, as such project may be
modified, amended or revised from time to time (the “FERC License”) to any
person other than a wholly-owned subsidiary of ECEC; provided, that if ECEC
transfers the FERC License to a wholly-owned subsidiary, a pledge of the equity
interests of that wholly-owned subsidiary pursuant to terms substantially
similar to this Agreement may be substituted for the pledge of the Pledged
Interests by the Pledgors under this Agreement.

10. Remedies. At any time and from time to time during the continuance of an
Event of Default, Lender shall have the right, but not the obligation to take
one or more actions available to it whether under statute, at law or in equity,
including without limitation any of the following actions:

(i) declare that the ownership of the Pledged Interests shall be immediately
vested in Lender and may cause any or all of the Pledged Interests to be
registered in its own name or in the name of any nominee or nominees; and, upon
such declaration, shall be entitled to collect and receive all distributions,
payments, and other distributions of any character, declared or paid on any of
the Pledged Interests;

 

5



--------------------------------------------------------------------------------

(ii) vote any or all Pledged Interests of any of the Pledged Interests and give
all consents, waivers, and ratifications in respect thereof and otherwise act
with respect thereto as though it was the absolute owner thereof; and

(iii) sell, assign, transfer, and deliver at any time the whole, or from time to
time any part, of the Pledged Interests or any rights or interests therein, at
public or private sale or in any other manner, at such prices on such terms as
Lender may deem to be in its best interests, and either for cash, on credit, or
for future delivery, at the option of Lender, upon five (5) days written notice,
which each Pledgor agrees is commercially reasonable, addressed to each Pledgor
at its last address on file with Lender. All proceeds of any sale of any of the
Pledged Interests or any right or interests therein, and all distributions,
payments, or other distribution received by Lender pursuant to the terms of this
Section, shall be applied by Lender to the payment of the Obligations in such
manner and order of priority as Lender shall determine, in its sole discretion.
The surplus, if any, shall be paid to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

11. Miscellaneous.

a. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed according to the laws of the State of California, without giving
effect to principles of conflicts of law.

b. Entire Agreement. This Agreement, together with the other Loan Documents,
sets forth the entire agreement and understanding of the parties with respect to
the subject matter hereof, supersedes and rescinds any prior agreements relating
to the subject matter hereof, and shall not be subject to any change or
modification except by the execution of a written instrument subscribed to by
the parties hereto.

c. Waiver; Remedies. No course of dealing among Pledgors and Lender nor any
failure to exercise, nor any delay in exercising, on the part of Lender, any
right, power, or privilege hereunder or under any of the Obligations, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power, or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege. The
rights and remedies herein provided and provided under any of the Obligations
are cumulative and are in addition to, and not exclusive of, any rights or
remedies provided by law, including, without limitation, the rights and remedies
of a secured party under the Code.

d. Notice. All notices or other written communications hereunder shall be
delivered in accordance with Section 5.2 of the ECEC Pledgor Guaranty.

e. Assignment; Binding Nature. This Agreement shall inure to the benefit of
Lender and shall be binding upon the heirs, legatees, successor and assigns of
each Pledgor.

f. Recitals. Each of the Recitals set forth at the beginning of this Agreement
are true and correct and are incorporated herein by reference.

[signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

[SIGNATURE PAGE FOR EACH SHAREHOLDER GUARANTOR NOT ATTACHED FOR FILING.]

 

Eagle Crest Energy Company Shareholders Pledge Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED & AGREED EAGLE CREST ENERGY COMPANY,
a California corporation By:

/s/ Doug Divine

Name: Doug Divine Title: Authorized Person

Address:

 

Eagle Crest Energy Company Shareholders Pledge Agreement